DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-16, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, exemplary claim 1 recites in the third to last line, “the updated threshold value” however this term lacks clear antecedent basis.  Additionally, exemplary claim 1 also recites, “when the future service request is similar to the service request having the updated threshold value.”  The term “similar” is a relative term which lacks clear indications on how to determine if one request is similar to another.  Specifically, new claim 21 recites twice, “the updated threshold value” however this term lacks clear antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozbutun, U.S. Patent Application Publication 2005/0240570 in view of Luo et al. (hereinafter Luo), U.S. Patent Application Publication 2006/0190430, further in view of Brown et al. (hereinafter Brown), U.S. Patent 7,395,537, further in view of Briscoe et al. (hereinafter Briscoe), U.S. Patent Application Publication 2008/0052719.
Regarding Claim 1, Ozbutun discloses a performance management system for a service for database as a service (DBaaS) in a cloud computing environment, the system comprising: 
a receiving and comparing circuit configured to receive a service request from a user and compare the received service request to at least one prior received service request [“Plan operators with identical or similar definitions” ¶31]; 

a data verifying circuit configured to verify whether information within the database of the DBaaS has changed since an identical prior received service request based on the receiving and comparing circuit identifying the identical prior received service request [“may be different as a result of the queries being executed at different times” ¶53; “stale” ¶53]; 
an overlap determining circuit configured to determine an overlap between data of the service request and the identical prior received service request that the data verifying circuit verifies the information within the database of the DBaaS has not changed [“If it is found that the same identical query (having the same text) is being presented for a second time, and if the results set for that query was stored, the system returns the cached results set rather than performing the query a second time.” ¶4].
However, Ozbutun fails to explicitly disclose a service analyzing circuit configured to analyze the service request to determine if a threshold value of the database of the DBaaS should be updated based on if the service request will be completed in the cloud computing environment outside of an expected run time; and 
a database modifying circuit configured to modify the threshold value of the database of the DBaaS such that the service request is completed within the expected run time, returning the threshold value back to an unmodified threshold value when the expected run time.

a database modifying circuit configured to modify the threshold value of the database of the DBaaS such that the service request is completed within the expected run time [“Resource allocation is adjusted by the adjustment module 140 based on the at least one execution objective (or the at least one deadline)” ¶45, 42].
It would have been obvious to one having ordinary skill in the art, having the teachings of Ozbutun and Luo before him before the effective filing date of the claimed invention, to modify the query processing system of Ozbutun to incorporate resource allocation of Luo.
Given the advantage of processing efficiently within a deadline, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Ozbutun fails to explicitly disclose wherein the threshold value is returned back to an unmodified threshold value when the expected run time is a target run time.
Brown discloses wherein the threshold value is returned back to an unmodified threshold value when the expected run time is a target run time [“Regulates (adjusts) system resources against workload expectations (SLGs) and projects when response times will exceed those SLG performance thresholds so that action can be taken to 
It would have been obvious to one having ordinary skill in the art, having the teachings of Ozbutun, Luo, and Brown before him before the effective filing date of the claimed invention, to modify the combination to incorporate the dynamic resource allocation of Brown.
Given the advantage of increased efficiency, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Ozbutun fails to explicitly disclose wherein the updated threshold value is used for a future service request when the future service request is similar to the service request having the updated threshold value.
Briscoe discloses wherein the updated threshold value is used for a future service request when the future service request is similar to the service request having the updated threshold value [“resource allocation profile indicating one or more resource quantities to be assigned to a service of the given type” ¶23].
It would have been obvious to one having ordinary skill in the art, having the teachings of Ozbutun, Luo, Brown, and Briscoe before him before the effective filing date of the claimed invention, to modify the combination to incorporate the resource allocation profiles of Briscoe.
Given the advantage of profiling resource usage for efficient allocation of future allocations by a type of service, one having ordinary skill in the art would have been motivated to make this obvious modification.



Regarding Claim 4, Ozbutun, Luo, Brown, and Briscoe disclose the system of claim 1.  Ozbutun further discloses wherein the receiving and comparing circuit compares the service request to the at least one prior received service request to identify if a part of the at least one prior received service request is identical to a part of the service request [“Plan operators with identical or similar definitions” ¶31].

Regarding Claim 6, Ozbutun, Luo, Brown, and Briscoe disclose the system of claim 1.  Ozbutun further discloses wherein the requirement includes at least one of: 
a same runtime to complete the service request [“cached results sets” ¶31; Note: Accessing the same cached results have the same runtimes.]; 
a percentage of memory used [“Plan operators with identical or similar definitions, and hence potentially identical or similar results sets, will have the same or similar signatures.” ¶31; Note: Identical signatures/data uses the same size of memory]; 
if a temporary sparse index is needed, an amount of processor parallelism to be used; 
a length of time slice to be used; 
if the service request can cause an increase of task priority; and


Regarding Claim 7, Ozbutun, Luo, Brown, and Briscoe disclose the system of claim 1.  Ozbutun further discloses wherein the similarity calculation circuit predicts a type of load that the service request will cause to the DBaaS based on a same at least one prior received service request [“cached results sets” ¶31; Note: Accessing the same cached results has the same loads on the system].

Regarding Claim 10, Ozbutun, Luo, Brown, and Briscoe disclose the system of claim 1.
However, Ozbutun fails to explicitly disclose wherein the threshold value is based on at least one of: 
a threshold of when to create a temporary sparse index for the service request; 
a threshold of a percentage of memory used that triggers needing more memory for the service request; 
a threshold of an amount of processor parallelism to be used for the service request; 
a threshold of a length of time slice to be used for the service request; 
a threshold of when to increase a task priority for the service request; 
a threshold of when to use real time statistics for the service request; 
a threshold of when to kick in Local Predicate Generation (LPG) for the service request; and 

Lou discloses wherein the threshold value is based on at least one of: 
a threshold of when to create a temporary sparse index for the service request; 
a threshold of a percentage of memory used that triggers needing more memory for the service request [“Resource allocation” ¶45]; 
a threshold of an amount of processor parallelism to be used for the service request [“Resource allocation” ¶45]; 
a threshold of a length of time slice to be used for the service request; 
a threshold of when to increase a task priority for the service request [“priority” ¶139]; 
a threshold of when to use real time statistics for the service request; 
a threshold of when to kick in Local Predicate Generation (LPG) for the service request; and 
a threshold for when to allocate additional resources to speed up the service request [“Resource allocation” ¶45; “priority” ¶139].
It would have been obvious to one having ordinary skill in the art, having the teachings of Ozbutun, Luo, Brown, and Briscoe before him before the effective filing date of the claimed invention, to modify the combination to incorporate resource allocation and priority of Luo.
Given the advantage of processing efficiently within a deadline, one having ordinary skill in the art would have been motivated to make this obvious modification.


However, Ozbutun fails to explicitly disclose wherein the threshold value is returned back to the unmodified threshold value to release resources tied up with the updated threshold value.
Brown discloses wherein the threshold value is returned back to the unmodified threshold value to release resources tied up with the updated threshold value [“Regulates (adjusts) system resources against workload expectations” col. 9, lines 64-65; “dynamic adjustments to the allocation of resources” col. 10, line 10].
It would have been obvious to one having ordinary skill in the art, having the teachings of Ozbutun, Luo, Brown, and Briscoe before him before the effective filing date of the claimed invention, to modify the combination to incorporate the adjustments to resource allocation.
Given the advantage of releasing unneeded resources to permit their use in satisfying other needs, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Ozbutun fails to explicitly disclose wherein the updated threshold value is used for the future service request prior to a run time of the future service request.
Briscoe discloses wherein the updated threshold value is used for the future service request prior to a run time of the future service request [“define, for a given service type, a resource allocation profile indicating one or more resource quantities to be assigned to a service of the given type. This can allow appropriate resources for a service to be allocated efficiently.” ¶23].

Given the advantage of profiling resource usage for efficient allocation of future allocations by a type of service, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 3, 5, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozbutun, Luo, Brown, and Briscoe, further in view of Raghunandan, U.S. Patent 6,760,722.
Regarding Claim 3, Ozbutun, Luo, Brown, and Briscoe disclose the system of claim 2.
However, Ozbutun fails to explicitly disclose wherein the database modifying circuit modifies the threshold value to be a same modification as previously performed by the database modifying circuit based on the similarity calculating circuit identifying a second previous service request and the learning circuit storing the threshold modification for the second previous service request.
Raghunandan discloses wherein the database modifying circuit modifies the threshold value to be a same modification as previously performed by the database modifying circuit based on the similarity calculating circuit identifying a second previous service request and the learning circuit storing the threshold modification for the second 
It would have been obvious to one having ordinary skill in the art, having the teachings of Ozbutun, Luo, Brown, Briscoe, and Raghunandan before him before the effective filing date of the claimed invention, to modify the combination including processing modification information to incorporate the self-learning abilities of Raghunandan.
Given the advantage of self-learning to stream-line future processes, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 5, Ozbutun, Luo, Brown, and Briscoe disclose the system of claim 2.
However, Ozbutun fails to explicitly disclose wherein the similarity calculating circuit predicts the threshold value modification based on a stored threshold value modification.
Raghunandan discloses wherein the similarity calculating circuit predicts the threshold value modification based on a stored threshold value modification [“self-learning abilities” col. 6, lines 19-20; “each request is processed based on priority” col. 6, lines 25-26].
It would have been obvious to one having ordinary skill in the art, having the teachings of Ozbutun, Luo, Brown, Briscoe, and Raghunandan before him before the effective filing date of the claimed invention, to modify the combination including 
Given the advantage of self-learning to stream-line future processes, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding claim 8, Ozbutun, Luo, Brown, and Briscoe disclose the system of claim 2.
However, Ozbutun fails to explicitly disclose wherein the similarity calculating circuit calculates if the service request requires a same modification to the threshold value of at least one previous service request based on the learned threshold values by the learning circuit.
Raghunandan discloses wherein the similarity calculating circuit calculates if the service request requires a same modification to the threshold value of at least one previous service request based on the learned threshold values by the learning circuit [“self-learning abilities” col. 6, lines 19-20; “each request is processed based on priority” col. 6, lines 25-26].
It would have been obvious to one having ordinary skill in the art, having the teachings of Ozbutun, Luo, Brown, Briscoe, and Raghunandan before him before the effective filing date of the claimed invention, to modify the combination including processing modification information to incorporate the self-learning abilities of Raghunandan.
Given the advantage of self-learning to stream-line future processes, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 9, Ozbutun, Luo, Brown, Briscoe, and Raghunandan disclose the system of claim 8.  Ozbutun further discloses wherein data of the service request is different than data of the at least one previous service request [“similar definitions” ¶31; Note: Similar is not the same, so would be different.].

Remaining Claims
Claims 11-15 are rejected on the same grounds as claims 1-5, respectively.
Claim 16 is rejected on the same ground as claim 1.  Ozbutun further discloses a non-transitory computer-readable recording medium recording a performance management program for a service for database as a service (DBaaS) in a cloud computing environment [“instructions may be read into main memory 406 from another computer-readable medium” ¶57].

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123